418 F.2d 501
UNITED STATES of America, Plaintiff-Appellee,v.Shirley Whitcup FEINSTEIN, Administratrix of the Estate ofHarry H. Whitcup, Deceased, Defendant-Appellant.
No. 27498.
United States Court of Appeals Fifth Circuit.
Nov. 24, 1969, Rehearing Denied Dec. 29, 1969.

James Stillman, Leo Greenfield, Street & Greenfield, Miami, Fla., for appellant.
William A. Meadows, Jr., U.S. Atty., Miami, Fla., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Ann E. Belanger, Attys., U.S. Dept. of Justice, Tax Division, Washington, D.C., for appellee.
Before RIVES, BELL, and DYER, Circuit Judges.
PER CURIAM:


1
The District Court granted summary judgment for the government on its claim against taxpayer-appellant for $6,129.56 in interest on estate taxes.  The assignments of error center on the contention that disputed factual issues prevented the use of the summary judgment procedure.  After carefully examining the record we conclude that there was no material issue of fact in controversy.  It was thus proper to dispose of the case by summary judgment.


2
Affirmed.